DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. application 15/875,170 to Robinson, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-19 of the instant application 16/245,596 are disclosed in claims 1-19 of U.S. application 15/875,170 to Robinson, et al. 
Instant application
US 15/875,170 to Robinson, et al.

1. A method for generating user feedback information from a shave event associated with a user comprising the steps of:
a. providing a shaving razor to a user, the shaving razor comprising; 
i. a handle comprising a connecting structure; 
ii. a hair cutting implement comprising at least one blade, the hair cutting implement being connected to the connecting structure; 
iii. at least one motion sensor associated with the handle; 
iv. a hair cutting implement displacement sensor associated with the handle, the hair cutting implement displacement sensor measuring a displacement of the hair cutting implement relative to a fixed position of the handle; 
v. a communication device associated with the handle; and 
vi. a power source associated with the handle; 
b. powering the at least one motion sensor, the hair cutting implement displacement sensor and the communication device via the power source; 
c. collecting shave event data associated with the user during a shave from the at least one motion sensor and the hair cutting implement displacement sensor; 
d. processing the shave event data to generate user feedback information.


1. A method for generating user feedback information from a shave event associated with a user comprising the steps of:
a. providing a shaving razor to a user, the shaving razor comprising; 
i. a handle comprising a connecting structure; 
ii. a hair cutting implement comprising at least one blade, the hair cutting implement being connected to the connecting structure; 
iii. at least one motion sensor positioned in the handle; 
iv. a hair cutting implement displacement sensor positioned in the handle, the hair cutting implement displacement sensor measuring a displacement of the hair cutting implement relative to a fixed position of the handle; 
v. a communication device positioned in the handle; and 
vi. a power source associated with the handle; 
b. powering the at least one motion sensor, the hair cutting implement displacement sensor and the communication device via the power source; 
c. collecting shave event data positioned in the user during a shave from the at least one motion sensor and the hair cutting implement displacement sensor; 
d. processing the shave event data to generate user feedback information.


In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1  of U.S. application 15/875,170 to Robinson, et al., except for the limitations (in bold) of:
“iii. at least one motion sensor positioned in the handle;”
“iv. a hair cutting implement displacement sensor positioned in the handle, the hair cutting implement displacement sensor measuring a displacement of the hair cutting implement relative to a fixed position of the handle;” 
“v. a communication device positioned in the handle;” and
“c. collecting shave event data positioned in the user during a shave from the at least one motion sensor and the hair cutting implement displacement sensor.”
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of application 16/245,596 and claim 1 of U.S. application 15/875,170 to Robinson, et al. lies in the fact that the earlier claim includes specific elements and is thus much more specific. Thus the invention of claim 1 of U.S. application 15/875,170 to Robinson, et al. is in effect a “species” of the “generic” invention of claim 1 of application 16/245,596.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of application 16/245,596 is anticipated by claim 1 of U.S. application 15/875,170 to Robinson, et al., it is not patentably distinct from claim 1 of application 16/245,596.

Claim Objections
Claims 1-19 are objected to because of the following informalities: claim containing more than one period, missing conjunction, typographical error and use of “and/or,” and 
Claim 1 is objected to because the steps (i.e. “a. i.” through “a.vi. and “b.” through “d.,” each have a period after them. These periods should be removed, or substituted with a parenthetical mark (i.e. “)”), as each claim can only have one period. Per MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required. Claims 2-19 are also objected to based on their respective dependencies to claim 1. 

Claim 1 fails to include the conjunctions “and,” between the last and second to last limitation. For the purpose of examination, the Examiner will reasonably interpret the claim as follows: 
“[[c.]]c) collecting shave event data associated with the user during a shave from the at least one motion sensor and the hair cutting implement displacement sensor; and
[[d.]]d) processing the shave event data to generate user feedback information.”


Claim 1 uses a semi-colon, at the end of line 3 (i.e. “a. providing a shaving razor to a user, the shaving razor comprising;”). Normally after the use of “comprising” language, a colon is used. The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will interpret line 3 as follows: “a. providing a shaving razor to a user, the shaving razor comprising[[;]]:” Appropriate correction is required. Claims 2-19 are also objected to based on their respective dependencies to claim 1. 

Claims 6, 9, 11, 12 and 18 recite the combination of conjunctions “and/or.” The combination of conjunctions “and/or,” makes the claim(s) unclear whether both terms are to be considered, or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required. Claim 10 is also objected to based on its respective dependency to claim 9.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a user” and “user feedback information.” The limitations are previously introduced in the preamble of claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the user” and “the user feedback information”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1. Therefore, claim 1 is 

Claim 1 also recites the limitation “a shave.” The limitation “a shave event” is previously introduced in the preamble of claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the shave event”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claims rejected under § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites the limitation “wherein the shaving razor comprises one or more sensors associated with the hair cutting implement15076 22.” Specifically, the limitation appears to be a redundant recitation of “iii. at least one motion sensor associated with the handle” and ; iv. a hair cutting implement displacement sensor associated with the handle,” of independent claim 1 from which claim 17 is respectively dependent. As such, claim 17 fails to recite any elements that further limit the method of claim 1. Therefore, claim 17 is rejected under 35 U.S.C. 112(d). Claim 18 is also rejected under 35 U.S.C. § 112(d), based on its respective dependency to claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2017/0232624).
Regarding claim 1, King discloses a method for generating user feedback information from a shave event associated with a user (see para. [0005]: …it is a general object of the present invention to provide a shaving device that provides a user with feedback regarding the shaving behavior of the user…) comprising the steps of: a. providing a shaving razor to a user (see para. [0065] To the user, the razor will be used normally and there will be no perceived difference in the shave compared to normal use (i.e. implies that a user is provided with a razor in order to shave), the shaving razor comprising: 
i. a handle comprising a connecting structure (see FIG. 1, razor handle 3 and coupling 17, 20; see para. [0046]: FIG. 5 shows a five -blade razor 2 according to another embodiment of the present disclosure. The razor 2 has a detachable razor head 1 that has five razor blades 7. The razor head 1 is attached to the razor handle 3, with a coupling 17, 20 as shown in FIG. 1); 
ii. a hair cutting implement comprising at least one blade, the hair cutting implement being connected to the connecting structure (see FIG. 1, cartridge 1 and five razor blades 7; see para. [0030]: FIG. 1 shows a razor 2 according to one embodiment of the present disclosure. The razor 2 has a razor head, or cartridge 1 and five razor blades 7 positioned so that the cutting edge of the razor blades 7 are exposed to the outside of the razor head 1; see [0046]: FIG. 5 shows a five -blade razor 2 according to another embodiment of the present disclosure. The razor 2 has a detachable razor head 1 that has five razor blades 7. The razor head 1 is attached to the razor handle 3, with a coupling 17, 20 as shown in FIG. 1); 
iii. at least one motion sensor associated with the handle (see FIG. 1, sensor 10 or accelerometer 10; see para. [0006]: According to the present invention, a shaving system comprises a razor and a sensor and a method of retrieving data on the shaving behavior of the user. The system may include a movement sensor and a method of interpreting movement of the razor. This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source. The razor includes a razor handle with at least one razor head connected to it. The razor head may be a razor cartridge for a wet razor having at least one blade with a sharpened edge for cutting hair. The razor head may be the dry shaver type with a foil and rotating cutters beneath the foil. The sensor may be mounted directly on the handle of the razor, or on the at least one razor head or cartridge. The sensor may be detached from or detachable from the wet-shave razor. The at least one sensor may include an accelerometer to detect movement of the wet-shave razor or a thermocouple to measure temperature or a humidity sensor. The sensed data is relayed to a processor; see para. [0039]: The razor handle 3 also includes an accelerometer 10 which detects movement of the razor such as would occur during shaving); 
iv. a hair cutting implement displacement sensor associated with the handle, the hair cutting implement displacement sensor measuring a displacement of the hair cutting implement relative to a fixed position of the handle (As best understood within the Applicant’s written description of the specification as originally filed in para. [0024]: The hair cutting implement displacement sensor 214 may take on many forms. Suitable hair cutting implement displacement sensors 214 comprise a magnetometer, an optical sensor, a switch, a Hall Effect sensor, a capacitive sensor, a load sensor and a displacement sensor. see King FIG. 1, sensor 26; see King para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see King para. [0031]: The sensor may be a biochemical sensor, an optical sensor, or other sensor that detects the presence of blood on the user's skin; see King para. [0036]: The sensor 26 is an integrated chip sensor having various electrical layers making up the electrical components (not shown) that process the generated signals. On a topmost layer of the chip, conductive layers form electrodes 47 for sensing temperature or colour changes. It may also include other environmental sensors which sense humidity, pressure and other environmental factors; see King para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art; see King para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head. The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence; see King para. [0062]: Positioning the sensor 26 nearer the cutting edges of the razor blades 4 allows the sensor to come into close contact with the skin and is more easily rinsed clean); 
v. a communication device associated with the handle (see FIG. 2, communication module 31; see para. [0038]: The razor handle 3 may comprise any of the Input/Output (I/O) slot 30, the communication module 31, and the display 32 for receiving data from the sensor 26, all of which are examples of output circuits); and 
vi. a power source associated with the handle (see FIG. 5, battery 9; see para. [0006]: This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source; see para. [0044]: The razor handle 3 also has an on/off button 34, and a battery 9. The battery 9 supplies power to the sensor 26 and communication module 31 and may be a permanent battery or a replaceable battery, depending on whether the razor 2 is a one-time use or multiple use razor); 
b. powering the at least one motion sensor, the hair cutting implement displacement sensor and the communication device via the power source (see para. [0044]: The razor handle 3 also has an on/off button 34, and a battery 9. The battery 9 supplies power to the sensor 26 and communication module 31 and may be a permanent battery or a replaceable battery, depending on whether the razor 2 is a one-time use or multiple use razor; see para. [0048]: When connected the electrical connections 54, 55 are in contact which connects the power from the battery electrically to the transmitter 31 and sensors 10, 26); 
c. collecting shave event data associated with the user during a shave from the at least one motion sensor (see para. [0039]: The razor handle 3 also includes an accelerometer 10 which detects movement of the razor such as would occur during shaving. The detected signals are conducted to the communication module 31. The accelerometer 10 detects the speed of movement of the razor during shaving as well as detecting each shaving stroke so the processor can resolve the number of strokes per shave. The accelerometer can also detect the orientation of the razor and thus the direction of the razor during each stroke. The overall duration taken to carry out the shave can be determined from the time when movement starts to the time when movement ends) and the hair cutting implement displacement sensor (see para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head. The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence); 
d. processing the shave event data to generate user feedback information (see para. [0065]: To the user, the razor will be used normally and there will be no perceived difference in the shave compared to normal use. FIG. 4 shows an enlarged view of the upper part of the razor handle. The accelerometer sensor 10 is shown located centrally in the razor handle between a pair of fork arms 41 but within the body of the razor handle 3. Also shown extending between the forks arms 41 is the display 32 which extends between the fork arms 41 and provides a generous area for the user to view selected information outputted from the sensors 26, 47 about the status of the blades or the users skin or beard, progress of the shave. The user can make a selection of the information to be displayed by means of the display control button 45, which includes a finger engaging portion 46 including a grip surface which facilities gripping by a digit of the user even when wetted).

wherein the user feedback information comprises at least one of the following, a quantity of shaving strokes taken, a direction a shaving stroke was taken, a speed of a shave stroke, a total 15076 20amount of time taken for the shave, a total contact time between the hair cutting implement and the user (see para. [0039]: The razor handle 3 also includes an accelerometer 10 which detects movement of the razor such as would occur during shaving. The detected signals are conducted to the communication module 31. The accelerometer 10 detects the speed of movement of the razor during shaving as well as detecting each shaving stroke so the processor can resolve the number of strokes per shave. The accelerometer can also detect the orientation of the razor and thus the direction of the razor during each stroke. The overall duration taken to carry out the shave can be determined from the time when movement starts to the time when movement ends),a pressure/load exerted during a shave stroke (see para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head. The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence), a temperature of the water used during the shave (see para. [0032]: By means of these sensors both the air temperature can be measured as well as the water temperature of water from the tap as the razor is rinsed under a tap or from a bowl is measured), a usage status of the hair cutting implement (see para. [0065]:  Also shown extending between the forks arms 41 is the display 32 which extends between the fork arms 41 and provides a generous area for the user to view selected information outputted from the sensors 26, 47 about the status of the blades or the users skin or beard, progress of the shave; see para. [0068]: More sophisticated data will be transmitted to the computer device. Furthermore the user's computer device will be connected to the internet to the manufacturer or a service provider so that based on analysis of data set and usage against average user data or other, data may be transferred to the manufacturer or service provider or other third party to automatically reorder replacement cartridges. The usage habits and reorder scheduling can be dynamically tailored to each individual user, obviating the need for manual order or purchase of replacement cartridges. For example a particular user may have a preference for a particular type of razor or blade set up and this bespoke razor head can be provided economically with this advanced knowledge; see para. [0069]: Based on usage data set, data may be used to reward user with loyalty points, discounts or money off rewards, rewarding regular users with genuine savings or provision of other products to generally improve their shaving or purchase experience; see para. [0070]: The data set may also be geo-tagged use location data on the computer device and used by third party to be analyzed and used, for research and logistical purposes, the geographical usage of the product). 

Regarding claim 3, King discloses further comprising the step of e) communicating the user feedback information to the user (see para. [0007]: The information displayed is related to the data gathered, and may include the number and lengths of strokes, the duration of the shave and each stroke, the temperature and humidity and comparisons with earlier shaves or a standard or ideal shave). 

Regarding claim 4, King discloses wherein the user feedback information is communicated to the user during the shave event or after the shave event (see para. [0039]: The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence; see para. [0040]: The display 32 is configured to show various indicators, such as the condition of the blade, the number of uses since the last cartridge was changed, the softness of the beard etc.; see para. [0041]: In some embodiments, the display 32 may show the results of the shave analysis, such as the blood detection close to the skin, that the user is pressing the blades too harshly against the skin or that the beard hairs are insufficiently moistened).  

wherein the user feedback information is communicated to a computing device (see para. [0038]: The communication module 31 transmits the processed sensed data to a base unit or to a user's computer of smart phone or other device. The display may be the display on a smart device rather than a dedicated display on the razor handle. Alternatively the raw data from the sensor or sensors may be transmitted directly to a smart phone or other computer device and all of the processing carried out on the device; see para. [0040]: The communication module 31 is configured to wirelessly communicate the data from the sensor 26 to a separate computing device, which may be a smart phone. The display 32 is configured to show various indicators, such as the condition of the blade, the number of uses since the last cartridge was changed, the softness of the beard etc. It may also display battery power level, free space in the memory, that data has been sent to a computer, and other system functions; see para. [0043]: In other embodiments, the test results are too complicated to show on a single screen. In such cases, the razor 2 will be coupled to a computer via the communication module 31 following the collection of data by shaving. The data will be downloaded to a computer which will further analyze the data; see para. [0071]: The data from the razor will interface exclusively with a dedicated app provided by the manufacturer or service provider which will be downloaded over the internet to the computer device. The computer device as well as being a smart phone or tablet could also be a smart watch or other wearable device; see claim 9:  A shaving system according to claim 1, characterized in that the at least one sensor produces data that is transmitted to an interface device such as a smart phone, tablet laptop, pc computer or the like, to permit visual display).  

Regarding claim 6, King discloses wherein the computing device comprises a mobile device, a tablet, a handheld device and/or a desktop device (see para. [0071]: The data from the razor will interface exclusively with a dedicated app provided by the manufacturer or service provider which will be downloaded over the internet to the computer device. The computer device as well as being a smart phone or tablet could also be a smart watch or other wearable device; see claim 9:  A shaving system according to claim 1, characterized in that the at least one sensor produces data that is transmitted to an interface device such as a smart phone, tablet laptop, pc computer or the like, to permit visual display).  

further comprising the step of e) recommending a behavior to the user (see para. [0005]: Based on the foregoing, it is a general object of the present invention to provide a shaving device that provides a user with feedback regarding the shaving behavior of the user and also the quality of a particular razor cartridge over time; see para. [0067]: The data that could be displayed on the razor handle display 32 will be relatively simple data such as the number of shaving strokes used, the shaving orientation of the razor, the time spent shaving or the velocity of the shaving strokes. Any graphical or numerical information in a format which may aid the user in the improvement of their shaving technique; see para. [0069]: Based on usage data set, data may be used to reward user with loyalty points, discounts or money off rewards, rewarding regular users with genuine savings or provision of other products to generally improve their shaving or purchase experience).

Regarding claim 8, King discloses wherein the recommendation is communicated to a computing device (see para. [0071]: The data from the razor will interface exclusively with a dedicated app provided by the manufacturer or service provider which will be downloaded over the internet to the computer device. The computer device as well as being a smart phone or tablet could also be a smart watch or other wearable device; see claim 9:  A shaving system according to claim 1, characterized in that the at least one sensor produces data that is transmitted to an interface device such as a smart phone, tablet laptop, pc computer or the like, to permit visual display).  

Regarding claim 9, King discloses 9. The method of claim 8, wherein the computing device comprises a mobile device, a tablet, a handheld device and/or a desktop device (see para. [0071]: The data from the razor will interface exclusively with a dedicated app provided by the manufacturer or service provider which will be downloaded over the internet to the computer device. The computer device as well as being a smart phone or tablet could also be a smart watch or other wearable device; see claim 9:  A shaving system according to claim 1, characterized in that the at least one sensor produces data that is transmitted to an interface device such as a smart phone, tablet laptop, pc computer or the like, to permit visual display).  
 
wherein the recommended behavior comprises a maintenance of a user's shave habit (see para. [0068]: The usage habits and reorder scheduling can be dynamically tailored to each individual user, obviating the need for manual order or purchase of replacement cartridges. For example a particular user may have a preference for a particular type of razor or blade set up and this bespoke razor head can be provided economically with this advanced knowledge), a change in a user's shave habit (see para. [0067] The data that could be displayed on the razor handle display 32 will be relatively simple data such as the number of shaving strokes used, the shaving orientation of the razor, the time spent shaving or the velocity of the shaving strokes. Any graphical or numerical information in a format which may aid the user in the improvement of their shaving technique), a change in the product to use prior to shaving, a change in the type of hair cutting implement being used during the shave (see para. [0069]: Based on usage data set, data may be used to reward user with loyalty points, discounts or money off rewards, rewarding regular users with genuine savings or provision of other products to generally improve their shaving or purchase experience), a change to a new hair cutting implement (see para. [0011] One advantage of the present invention is that a user can be put on notice that the razor blades of a shaving implement need to be replaced. The user is periodically reminded of the limited life of the razor blades. Accordingly, the user can change the razor blades before they degrade to the point at which nicks or abrasions occur), 

Regarding claim 11, King discloses wherein the at least one motion sensor comprises an acceleration sensor (see FIG. 1, sensor 10 or accelerometer 10; see para. [0006]: According to the present invention, a shaving system comprises a razor and a sensor and a method of retrieving data on the shaving behavior of the user. The system may include a movement sensor and a method of interpreting movement of the razor. This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source. The razor includes a razor handle with at least one razor head connected to it. The razor head may be a razor cartridge for a wet razor having at least one blade with a sharpened edge for cutting hair. The razor head may be the dry shaver type with a foil and rotating cutters beneath the foil. The sensor may be mounted directly on the handle of the razor, or on the at least one razor head or cartridge. The sensor may be detached from or detachable The at least one sensor may include an accelerometer to detect movement of the wet-shave razor or a thermocouple to measure temperature or a humidity sensor. The sensed data is relayed to a processor; see para. [0039]: The razor handle 3 also includes an accelerometer 10 which detects movement of the razor such as would occur during shaving).  

Regarding claim 12, King discloses wherein the hair cutting implement displacement sensor comprises a switch (see para. [0010]: One type of signal indicative of the movement of the shaving device may be a signal from a switch that operates in response to a tilting motion of the shaving device; see para. [0066]: As well as an accelerometer 10, other motion sending technology could be used such as a simple gravity switch which detects the changes in orientation of the handle. A number of such switches could be provided with different base orientations to provide more accurate data on the motion of the razor), an optical sensor (see para. [0031]: The sensor may be a biochemical sensor, an optical sensor, or other sensor that detects the presence of blood on the user's skin; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art. The electrodes 47 can be any type of sensing electrodes, such as electromechanical, electro optical, photo detectors, electrochemical or other combinations which output an electrical signal representative of a sensed parameter), a load sensor (see para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see para. [0039]: The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence).  

Regarding claim 13, King discloses further comprising a barometric pressure sensor associated with the handle (see para. [0036]: It may also include other environmental sensors which sense humidity, pressure and other environmental factors; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals a strain gauge could be included as a sensor package located in the razor handle rather than the razor head).

Regarding claim 14, King discloses further comprising at least one temperature sensor associated with the handle (see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head).  

Regarding claim 16, King discloses wherein the power source comprises a rechargeable battery, a disposable battery or a corded electrical connection (see FIG. 5, battery 9; see para. [0006]: This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source; see para. [0007]: The at least one power source may be re-chargeable. The at least one power source comprises a battery or other type of energy cell; see para. [0044]: The razor handle 3 also has an on/off button 34, and a battery 9. The battery 9 supplies power to the sensor 26 and communication module 31 and may be a permanent battery or a replaceable battery, depending on whether the razor 2 is a one-time use or multiple use razor; see para. [0051]: In an alternative embodiment of a detachable sensor module, the battery may be re-chargeable and may be re-charged automatically when is attached to the razor 2, by suitable electrical connection means which are in contact when the module is attached to the razor, and the sensor battery is re-charged by a further razor battery in the razor handle housing, or the sensor battery may be re-charged by a docking station).  

Regarding claim 17, King discloses wherein the shaving razor comprises one or more sensors associated with the hair cutting implement (see FIG. 1, sensor 10 or accelerometer 10 and  sensor 26; see para. [0006]: According to the present invention, a shaving system comprises a razor and a sensor and a method of retrieving data on the shaving behavior of the user. The system may include a movement sensor and a method of interpreting movement of the razor. This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source; see para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see para. [0031]: The sensor may be a biochemical sensor, an optical sensor, or other sensor that detects the presence of blood on the user's skin; see para. [0036]: The sensor 26 is an integrated chip sensor having various electrical layers making up the electrical components (not shown) that process the generated signals. On a topmost layer of the chip, conductive layers form electrodes 47 for sensing temperature or colour changes. It may also include other environmental sensors which sense humidity, pressure and other environmental factors; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head. The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence; see para. [0062]: Positioning the sensor 26 nearer the cutting edges of the razor blades 4 allows the sensor to come into close contact with the skin and is more easily rinsed clean). 15076 22  

Regarding claim 18, King discloses wherein the one or more sensors associated with the hair cutting implement comprises a switch (see para. [0010]: One type of signal indicative of the movement of the shaving device may be a signal from a switch that operates in response to a tilting motion of the shaving device; see para. [0066]: As well as an accelerometer 10, other motion sending technology could be used such as a simple gravity switch which detects the changes in orientation of the handle. A number of such switches could be provided with different base orientations to provide more accurate data on the motion of the razor), an acceleration sensor (see FIG. 1, sensor 10 or accelerometer 10; see para. [0006]: According to the present invention, a shaving system comprises a razor and a sensor and a method of retrieving data on the shaving behavior of the user. The system may include a movement sensor and a method of interpreting movement of the razor. This method requires at least one sensor, a processor, at least one memory storage device, a transmitter and at least one power source. The razor includes a razor handle with at least one razor head connected to it. The razor head may be a razor cartridge for a wet razor having at least one blade with a sharpened edge for cutting hair. The razor head may be the dry shaver type with a foil and rotating cutters beneath the foil. The sensor may be mounted directly on the handle of the razor, or on the at least one razor head or cartridge. The sensor may be detached from or detachable from the wet-shave razor. The at least one sensor may include an accelerometer to detect movement of the wet-shave razor or a thermocouple to measure temperature or a humidity sensor. The sensed data is relayed to a processor; see para. [0039]: The razor handle 3 also includes an accelerometer 10 which detects movement of the razor such as would occur during shaving), a velocity sensor (see para. [0067]: The data that could be displayed on the razor handle display 32 will be relatively simple data such as the number of shaving strokes used, the shaving orientation of the razor, the time spent shaving or the velocity of the shaving strokes), a load sensor, a strain sensor, a pressure sensor (see para. [0030]: It may also have a strain gauge to measure the shaving force incurred during the shave; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head. The strain gauge can be configured to measure the resistant experienced by the razor blade edges against the beard hairs to give an indication of the softness of the hairs, which, when compared to historical data for the individual or background data on human hair, can provide an indication of the sufficient moistening of the beard before shaving and give the user and indication that the further steps need to be taken to moisten the beard before shaving should commence), an atmospheric pressure sensor (see para. [0036]: It may also include other environmental sensors which sense humidity, pressure and other environmental factors; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art. The electrodes 47 can be any type of sensing electrodes, such as electromechanical, electro optical, photo detectors, electrochemical or other combinations which output an electrical signal representative of a sensed parameter; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head), a temperature sensor (see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head), an optical sensor (see para. [0031]: The sensor may be a biochemical sensor, an optical sensor, or other sensor that detects the presence of blood on the user's skin; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art. The electrodes 47 can be any type of sensing electrodes, such as electromechanical, electro optical, photo detectors, electrochemical or other combinations which output an electrical signal representative of a sensed parameter), a humidity sensor (see para. [0006]: The at least one sensor may include an accelerometer to detect movement of the wet-shave razor or a thermocouple to measure temperature or a humidity sensor; see para. [0036]: The sensor 26 is an integrated chip sensor having various electrical layers making up the electrical components (not shown) that process the generated signals. On a topmost layer of the chip, conductive layers form electrodes 47 for sensing temperature or colour changes. It may also include other environmental sensors which sense humidity, pressure and other environmental factors; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art; see para. [0039]: Sensors for temperature and humidity and also a strain gauge could be included as a sensor package located in the razor handle rather than the razor head), a chemical sensor, a bio sensor (see para. [0031]: The sensor may be a biochemical sensor, an optical sensor, or other sensor that detects the presence of blood on the user's skin; see para. [0037]: The specific details of the types of temperature, humidity, colour or pressure sensors that can detect and output electrical signals are known generally in the sensor art. The electrodes 47 can be any type of sensing electrodes, such as electromechanical, electro optical, photo detectors, electrochemical or other combinations which output an electrical signal representative of a sensed parameter), and/or a wireless receiver (see para. [0034]: The microprocessor 50 may then output the determination results to an output device, such as an Input/Output (I/O) 30, or wireless communication module 31).  



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Franklin, et al., (hereinafter referred to as “Franklin,” US 2017/0325566).
Regarding claim 15, King discloses wherein the at least one temperature sensor comprises a thermocouple (see para. [0006]: The at least one sensor may include an accelerometer to detect movement of the wet-shave razor or a thermocouple to measure temperature or a humidity sensor; see claim 6: A shaving system according to claim 1, characterized in that the at least one sensor includes a thermocouple to measure temperature).

King does not explicitly teach wherein the at least one temperature sensor comprises a thermistor. However, Franklin discloses wherein the at least one temperature sensor comprises a thermistor (see para. [0066]: In case of measuring the skin temperature below the skin contacting surface 107, the velocity of the side slip motion may be increased in case the measured temperature, or the temperature increase within a certain time period, of the skin in contact with the skin treatment device is above a predefined threshold value. In such a case, as a result of the increased side-slip motion velocity, the friction between the skin and the skin contacting surface and the accompanying dissipation The sensor can be a thermocouple, thermistor or other temperature sensor).

Franklin is analogous to King, as both are drawn to the art of personal grooming devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method having a temperature sensor comprising a thermocoufne of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Therefore, it would have been obvious to substitute a thermistor as taught by Franklin for the at least one temperature comprising a thermocouple, as taught by King, since the substitution of one known element for another yields a predictable result to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Goldfarb, et al., (hereinafter referred to as “Goldfarb,” US 2016/0167241).
Regarding claim 19, King does not explicitly teach further comprising a sensor for detecting the presence of the hair cutting implement on the handle. However, Goldfarb discloses further comprising a sensor for detecting the presence of the hair cutting implement on the handle (see para. [0007]: In some embodiments, a shaving system includes a handle; at least one blade connected to the handle; a microcontroller attached to the handle; and one or more sensors adjacent the at least one blade. The one or more sensors are configured to transmit sensory data to the microcontroller, and one of the one or more sensors is a proximity sensor).

Goldfarb is analogous to King, as both are drawn to the art of personal grooming devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by King, to include further comprising a sensor for detecting the presence of the hair cutting implement on the handle, as taught by Goldfarb, since a sensor for detecting the presence of the hair cutting implement on the handle provides a technique for detecting blade attrition as one approach to improving the quality of shaving. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/ROBERT P BULLINGTON/
Primary Examiner, Art Unit 3715